Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 1 of 7



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 9:41 am, Jun 01, 2020
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 2 of 7
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 3 of 7
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 4 of 7
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 5 of 7
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 6 of 7
Case 5:19-cr-00003-LGW-BWC Document 164 Filed 06/01/20 Page 7 of 7
